 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentralWashingtonHealth ServicesAssociationd/b/a Central Washington HospitalandNorth-west Economic Council,Local 900, United Foodand Commercial Workers International Union,AFL-CIO-CLC. Case 19-CA-1377631March 1986DECISION AND ORDERBy MEMBERS DENNIS,JOHANSEN, ANDSTEPHENSOn 28 October 1982 Administrative Law JudgeRichard D. Taplitz issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief and a brief in support of the decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions'and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CentralWashingtonHealth ServicesAssociationd/b/aCentralWashington Hospital,Wenatchee,Wash-ington,itsofficers,agents, successors,and assigns,shall take the action set forth in the Order.'In affirming the judge's findingsof unlawfulinterrogations,we notethat he carefullyexaminedthe "totality of thecircumstances" surround-ing the Respondent'squestioningof three employeesSeeRossmoreHouse,269 NLRB 1176 (1984), affd 760 F 2d 1006 (9th Cir, 1985)In affirming the judge'sconclusion that theRespondent violated Sec8(a)(5) and(1) of the Act by withdrawingrecognition,Member Dennisdoes not rely onhis citationofDresser Industries,264 NLRB 1088 (1982),and intimates no views regarding the issues presented in that caseMember Dennis observesthat apart from the unfair labor practices taint-ing the RM petition,the Respondent cannotjustify the withdrawal ofrecognitionbased onitsown petitionSeeFlex Plastics,262 NLRB 651(1982), which the judge also citedGeorge L Hamano, Esq.,for the General Counsel.Bruce Paul Bischof Esq.,of Sunriver, Oregon, for theRespondent.Judith A. Lonnquist, Esq. (During,Webster & Lonnquist),of Seattle,Washington, for the Union.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge.This case was tried in Wenatchee, Washington, on May20, 1982. The charge and amended charge were filed re-spectively on July 28 and August 21, 1981, by NorthwestEconomic Council,Local900,United Food and Com-mercialWorkers International Union,AFL-CIO-CLC(theUnion or the ChargingParty).The complaint,which issued on September 15, 1981, alleges that CentralWashington Health Services Association d/b/a CentralWashington Hospital(Respondent or the Hospital) vio-lated Section 8(a)(5) and(1) of the National Labor Rela-tions Act.IssuesThe primaryissues are:1.Whether the Company's refusal to bargain with theUnion on and after July 27, 1981, constituted a violationof Section8(a)(5) and(1) of the Act, or whether the fail-ure to bargain was lawful because it was based on Re-spondent's objectively based good-faith doubt that theUnion continued to represent a majority of the employ-ees in the bargaining unit after the expiration of a collec-tive-bargaining agreement.2.Whether Respondent violated Section 8(a)(1) of theAct bypromising employees benefits if they rejected theUnion,by encouraging and assisting employees in circu-lating and filing a petition to decertify the Union and bysimilar conduct.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and to filebriefs.Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, Respondent, and theUnion. On the entire record of the case and from my ob-servation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Washington nonprofit corporationwith an office and place of business in Wenatchee, Wash-ington, where it is engaged in the business of operating ahospital. Itwas stipulated that Respondent is a healthcare institution within the meaning of Section 2(14) ofthe Act. During the 12 months immediately preceding is-suance of the complaint Respondent had gross sales ofgoods and services valued at in excess of $500,000.During the same period of time, Respondent purchasedand caused to be transferred and delivered to its facilitiesinWashington, goods and materials valued in excess of$50,000 directly from sources outside of Washington, orfrom suppliers within Washington which in turn obtainedsuch goods and materials directly from sources outsideofWashington.The complaintalleges,theansweradmits, and I find that Respondent is an employer en-gaged in commerce wihtin the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.279 NLRB No. 11 CENTRAL WASHINGTON HOSPITAL61III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Collective-BargainingRelationship BetweenRespondent and the UnionOn October 5, 1979, the Union was certified by theBoard as the exclucive collective-bargaining representa-tive of Respondent's employees in the following bargain-ing unit:All technical employees classified as medical labora-tory technicians, respiratory therapy technicians,ECG technicians, pharmacyassistants,radiologytechnologists, darkroom technicians, radiology re-ceptionists, and operating room technicians, exclud-ing all office clerical employees, professional em-ployees, guards and supervisors as defined in theAct and all other employees.Pool employees, who are casual employees who substi-tute for regular employees, are not included in that bar-gaining unit.On June 10, 1980, Respondent and the Union enteredinto a collective-bargaining agreement that was effectivefrom that date through June 30, 1981. Bargaining for asuccessor contract began on June 4, 1981. Further collec-tive-bargainingsessionswere held by Respondent andthe Union on June 22, June 23, and July 13, 1981. Atthat July 13 meeting, Respondent and the Union agreedto hold the next bargainingsession onJuly 28, 1981. OnJuly 27 Respondent canceled that meeting and on July31, 1981, Respondent filed a petition for an election inCase 19-RM-1721. The parties have stipulated and I findthat on or about July 27, 1981, Respondent withdrewrecognition from the Union as the collective-bargainingagent of itsemployees in the bargaining unit, set forth inparagraph 5, of the complaint and since that time Re-spondent has refused to negotiate for a collective-bar-gaining agreement,even though Respondent and theUnion have dealt together with regard to the limitedpurpose of implementing some wage adjustments. OnAugust 11, 1981, R. Michael Smith, an attorney for theGeneral Counsel, sent a letter to Respondent and theUnion informing them that a hearing on the petitionwould be scheduled if all parties did not agree to anelection.There was no agreement and no election. OnSeptember 16, 1981, the Acting Regional Director forRegion 19 of the Board dismissed the petition after find-ing that Respondent's agents"encouraged its employeesto circulate and file a petition seeking to decertify theUnion, and engaged in conduct to undermine the Union'smajority status." Respondent did not appeal that dismis-sal.Respondent has contracts with the Washington StateNursing Association and with the Licensed PracticalNursing Association in other bargaining units. Duringthe spring of 1981, the Union was attempting to organizethe service and maintenance employees at Respondent.The Union lost that election and no objections werefiled.Nor were any unfair labor practices charges filedin connection with that election.B. The AllegedEfforts ofRespondent to Underminethe Union'sMajority StatusIn the early spring of 1981 Respondent's personnel di-rector,Dennis Key,' was approached by some employ-eeswho asked him questions about terminating theirmembership in the Union.About that time several of thesupervisors toldKey that they had been approachedwith questions from employees about the cancellation ofemployee dues and that they did not know how toanswer.Respondent contacted its attorney,Bruce Bis-chof,and asked him to visit the hospital to provide infor-mation to supervisors so that they could answer ques-tions regarding cancellation of membership and other al-ternatives for representation.ThereafterBischof heldmeetings with supervisors.In mid-May 1981 Glen Hawkins,a supervisor in theX-ray department,2had a conversation with employeeDennis Matthews.It occurred during working hours inHawkins'office.Previously Matthews had told HawkinsthatMatthews had strong views about unions and thathe would resign before becoming a member of a bargain-ing unit.Matthews had asked Hawkins concerning hisrightswith regard to avoiding involvement with theUnion.In the conversation in mid-May, Hawkins toldMatthews that there would be a meeting to inform em-ployees of their options and of what could be done ifthey did not want to have the Union.A few days laterMatthews met with Hawkins and Bischof in a small con-ference room next to the laboratory.No one else waspresent.Bischof explained what had to be done if aperson wanted to circulate a petition to decertify theUnion.He told Matthews that the Hospital could not askanyone to do it and that he was just there to give infor-mation. He also gave Matthews the telephone number ofthe National Labor Relations Board in Seattle and saidthat if there were any questions, to contact them.Bischofalso said that the purpose of the meeting was an educa-tional one-to let people know what they could do; thathe was there to say what the law was regarding unionand nonunion; and that it was unlawful for him or theHospital to make any statements at all concerning whatthe Hospital could or could not do. Hawkins said some-thing to the effect that the employees were not lockedinto the Union.3Matthews did not take any action with regard to anantiunionpetition.However, another employee, BillDavies,did.Davies approached his supervisor, Humm-rich, and asked what they would have to do to have anelection.Hummrich told him that it would require a peti-tion being signed by a number of employees and that thepetitionwould have to be submitted to the Board.Hummrich also said that he was not encouraging Davisto take that step but that if Davies wanted information,he could obtainit forhim. A day or two later, Humm-iIt is admitted and I find that Key was a supervisor within the mean-ing of the Act2It is admitted and I find that Hawkins was a supervisor within themeaningof the Act3These findings are based on the credited testimony of Matthews andHawkins Hawkins' description of the incident was substantially less de-tailed than Matthews', but was basically consistent with it 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDrich told Davies that he had the answer to some of hisquestions.Hummrich also said that the namesof employ-ees who signed the petition would be confidential andthat the petition would have to be sent to the Board.Davies then drew up what he referredto as adecertifi-cation petition.He showed it to Hummrich and askedhim to see if it was worded properly.4 Hummrich repliedthat it looked like good wording. Davies then askedHummrich for permission to use theXeroxmachine tomake copies.Hummrich agreed and Davies ran off anumber of copies. Davies circulated the petitions amongthe employees on company time and company property.Respondent was aware of his activities. He continued toobtain signatures on the petitions during 2 weeks in July1981.He spoke to his supervisors, Troy and Gash, whotold him that he could mail the petitions to the Board or,if he wished, they could do it for him. Davies gave thepetition to Key and Troy. Respondent them filed a rep-resentation petition(employer petition)inCase 19-RM-1721.The "petition" signed by the employees was sentto the Board with the employer petition.5 As set forthabove, on September 16, 1981, the Employer's petitionwas dismissedby the ActingRegional Director on theground that Respondent's agents had encouraged em-ployees to circulate and file a petition seeking to decerti-fy the Union and had engaged in conduct to underminethe Union's majority status.About the time that Davies was circulating his peti-tions among the employees, Respondent's shift supervi-sor,Robert Orach,ewas engaging in a seriesof conver-sationswith employees in an effort to get them to dis-avow the Union. He spoke to employee James Rosenber-ger on at least three separate occasions. Orach andRosenberger were friends.' On July 11, 1981, Orachspoke to Rosenberger during work in the conferenceroom of the respiratory therapy department with no oneelse present. Orach asked Rosenberger how negotiationswere going with the Union and Rosenberger replied thathe did not know because he was not on the committee.Orach then said that he felt the Hospital had made mis-takes in the past in its relations with employees and that4 The petition readTo National Labor Relations BoardFrom Employee Central WashingtonHospital(NorthwestEconomic Council Members)Dear Sir:As an employee of Central WashingtonHospital underthe North-west Economic I feel thatIhave not properlybeen represented bythe N.E.C I would likea secretballot election to decide if N E Crepresentation should remain atCentralWashingtonHospitalsignedDatesThe terminologyof the partieshas caused some confusionThe peti-tion before the Boardwasnot a decertification petitionA decertificationpetition,which hasan "RD" identification, is a Board petitionfiled byemployees In the instant caseRespondent filedan employer petition,which has an "RM"designation,and isfiled by an employer The "peti-tions" signed byemployees were simply evidencesubmitted in connec-tion with the employer petition6 It is admitted and Ifind that Orachwas a supervisor within themeaningof the ActRosenbergertestified that he felt that Orachwas expressing his ownopinion but he alsoaverred that Orach was his shiftsupervisor and inthat context waspart ofmanagementif the employees would get rid of the Union, the employ-ees would be able to get a better deal with the Hospitalon their own. The second conversation took place onJuly 17 In the same place, during the work shift with noone else present.Orach toldRosenbergerthat he felt theattitude of the Hospital changed toward employees, thatthe Hospital had made mistakes in the past dealing withemployees, and that if the employees would get rid ofthe Union, they would be able to negotiate with the Hos-pital and get a better deal. The third conversation tookplace on July 25 in the same location. This time Supervi-sor Joe Pokrifchak was also present. Orach again saidthat if the employees got rid of the Union, they wouldbe able to bargain with the Hospital and get a betterdeal.Orach asked Pokrifchak whether he agreed andPokrifchaksaidhe did. In one of these conversations,Orach told Rosenberger that a petition was being circu-lated to decertify the Union.8Orach also spoke to employee Roy Johnston. AboutJuly 18, 1981, Johnston and Orach had a conversation inthe respiratory therapy department with no one elsepresent.Orach told Johnston that what he was about tosay was off the record and just between the two of them.He then said that the Hospital had seen the error of itsways in not talking to employees before they elected theUnion to represent them and that the Hospital was readytomake the employees a better deal than the one theUnion was trying to get for them. Orach also said thatthe Hospital was ready to talk to them about wages andworking conditions and that, in the light of the change inattitude of the administration, the employees were foolishto continue to let the Union represent them. In thecourse of that conversation, Orach asked how the negoti-ationswere going. Johnston answered that they werejust going. That afternoon Orach spoke to Johnston onceagain in the hospital cafeteria. Rosenberger and Pokrif-chak were present. Orach said that the Hospital wasready to negotiate directly with the employees if theUnion did not represent them and the Hospital wasready to make employees a better deal than the one theUnion was trying to get for them. Orach spoke to John-ston on several occasions on July 19. Orach said that theadministration was ready to deal directly with the em-ployees, that they had seen the error of their ways in notnegotiatingwith them before employees decided to berepresented by the Union, and that they were ready tomake a better deal. The next conversation occurred onJuly 25. Orach said the Hospital was ready to negotiatedirectly with the employees and offer them a better dealthan the Union was trying to negotiate for them, andthat the employees were foolish to continue to allow theUnion to represent them. Once again Orach asked howthe contract negotiations were going. Johnston consid-ered himself a good friend of Orach. Johnston averredthat Orach indicated that in those conversations he waspresenting his personal view. However, Johnston also8These findings are based on the testimony of Rosenberger which wasfully credibleOrach did not testify CENTRALWASHINGTON HOSPITALaverred that Orach was a supervisor representing man-agement.9During the time that Davies was passing out the peti-tion,Respondent's assistant chief technologist,LeonardM.McNamara, also spoke to employees about theUnion. Sometime in July 1981, when the petition wasbeing circulated, he asked Debbie Bryant how she feltabout the communications between herself and herunion.He asked her whether she understood what wasgoing on with her union and she replied that she did not.He then asked her if she knew what had to happen forthe Hospital to tell its side of the story and she said thatshe did not.He said that there was a person circulating apetition to let the Hospital tell its side of the story, butthat it did not mean the employees were going to get ridof the Union. He told her that Davies was circulating thepetition and that he might approach her. McNamara andBryant are friends and the conversation took place inMcNamara's office at the hospital during Bryant's regu-larwork shift.McNamara also spoke to employee Steve Ireland.That conversation took place 3 or 4 weeks before theconversation with Bryant. He told Ireland that withoutthe Union there would be better communication with theHospital as there would be no third party; that the Hos-pital had made some mistakes in the past and had learnedby them; that the Hospital would like to have the abilityto represent employeesagain; that in order for the Hos-pital to even approach a union person, the employeeswould have to petition the NLRB; and that a petitionwould not be filed with the Board until one-third of theunit employees signed the petition and gave it to theBoard. McNamara and Ireland were friends and the con-versation took place in McNamara's home.' °C. The Respondent's Assertion That It Had a Good-Faith Doubt Concerning the Union's Majority StatusAs is set forth above, Respondent withdrew recogni-tion from the Union on July 27, 1981, and has refused tobargain with the Union since that time." Respondent'sclaimthat it had a good-faith doubt concerning theUnion'smajoritystatus isbased on the testimony ofDennisKey,Respondent'spersonneldirector.Heaverred that his belief with regard to a lack ofunion ma-jority was based on the petition signed by employees thathad been submitted by Davies plus information he ob-tained from a supervisor and from an employee. InMarch or April 1981 Supervisor Joann Driscoll told himthat three or four employees in the operating room weredissatisfiedwith the Union and that Irma Smith andLinda Harvey were not in support of the Union.On a number of occasions employee Dennis Matthewstold Key that if Respondent entered into a union shop oramandatory union membership agreement, Matthewsmight have to terminate his employment with the Hospi-9These findings are based on the testimony of Johnston which is fullycredibleAs indicated above, Orach did not take the witness stand10These findings are based on the credible testimony of McNamara" Respondent and the Union have dealt together for the limited pur-poses of adjusting wages but Respondent takes the position that it has re-fused to bargain and that it has done so lawfully as there was no duty tobargain onand after July 27, 198163tal.Key summarized his testimony by saying that he wasaware of 15 or 16 names on the petition (later Respond-ent's counsel indicated that there were 15) plus the twoemployees in the operating room and Matthews. Howev-er, the petitions are not in evidence and Respondentcannot rely on them to base a claim of good-faith doubtof union majority.' 2 Respondent took the position thatthe Hospital had given a commitment not to divulge thenames on the petitions.As a result,Respondent chosenot to offer the petitions in evidence.Respondent made an offer to prove that if Key wereallowed to testify, he would aver that he reviewed thedecertification petitions submitted by Davies; that the pe-titions showed 15 names; that those names were checkedagainst payroll records; and that all 15 employees werecurrently employed by the Hospital. The offer or proofindicated that Key would not testify about the individ-uals but only the cumulative number in order to retainthe confidentiality of the names on the petitions. I reject-ed the proffered evidence. The names were needed bythe Charging Party to allow for verification and effec-tive cross-examination. Though the petitions were givento the Board in the representation case, the ChargingPartywould have no access to them. The ChargingParty, as a full party to the case, does have the right tocross-examine. The Charging Party would also need thenames to be able to inquire into the circumstances underwhich the petitions were signed, the authenticity of thesignatures, the assertion that the people who signed wereon the payroll list, and many other matters. Respondentfiled an interim appeal to that evidentiary ruling. OnJune 10, 1982, the Board denied the appeal without prej-udice to Respondent's right to renew its contentionthrough the filing of an appropriate exception.D. Analysisand Conclusions1.The Respondent's efforts to undermine the Uniona.The promiseof benefitsand the interrogationOn July 11,1981, Supervisor Orach asked employeeRosenberger how negotiations were going.In the sameconversation Orach told Rosenberger that if the employ-ees would get rid of theUnion,they would be able toget a better deal with the hospital on their own.On July17 he toldRosenberger substantially the same thing. OnJuly 25,in the presence of another supervisor, Orachagain spoke to Rosenberger about getting rid of theUnion and obtaining a better deal from Respondent. Theother supervisor,Pokrifchak,agreed with Orach. In oneof those conversations,Orach toldRosenberger that apetitionwas being circulatedto decertifytheUnion.Orach'sremarks to Rosenberger constituted a clearpromise of benefits if the employees would reject theUnion.As such,they were in violation of Section 8(a)(1)12 The testimony and evidence with regard to Respondent's payroll liston the criticaldate isfar from clear Even if thepetitionshad been of-fered and received in evidence, there would have been a serious doubtwhether the names on the petition, plus the three Key testified to, weresufficientin numberto indicate that the Union did not have majority sup-port 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act.Western Truck Services,252 NLRB 688, 691(1980);Wm.Chalson&Co.,252 NLRB 25, 33(1980). ByaskingRosenberger how the negotiations were going,Orach was impliedly asking Rosenberger whether Rosen-berger agreed with the Union's actions in negotiations.That involved Rosenberger's union sympathies.If Orachwere really interested in what was happening at the ne-gotiating table,he would have asked Respondent's repre-sentative to the bargaining table rather than Rosenber-ger. In the context of Orach's unlawful promise of bene-fits if the employees rejected the Union,I fmd that theinterrogation of Rosenberger concerning his union sym-pathies also violated Section 8(a)(1) of the Act.Marines'Memorial Club,261 NLRB1357 (1982);Paul DistributingCo., 264 NLRB 1378(1982).On July 18, 19, and 25 Orach spoke to employee John-ston.In those conversations he told Johnston that theRespondent was ready to talk to them about wages andworking conditions,that the employees were foolish tocontinue to let the Union represent them,and that theHospital was ready to make the employees a better dealthan the one the Union was trying to get for them.Orach also asked Johnston how the contract negotiationswere going.Orach's remarks to Johnston constituted anunlawful promise of benefits if employees rejected theUnion.They also constituted coercive interrogation con-cerning an employee's union sympathies.Sometime in July 1981, Supervisor McNamara askedemployee Bryant how she felt about the communicationsbetween herself and her union,and whether she under-stood what was going on with her union.He spoke ofthe Hospital telling its side of the story and of Davies'circulation of a petition. McNamara's questions to Bryantcalled for a response from Bryant relating to her feelingsabout the Union.In the context of the overall conversa-tion and the reference to the circulation of the decertifi-cation petition, I find that those questions constituted co-ercive interrogation concerning her union sympathies.b.Respondent's involvement with the decertificationpetitionsSupervisorKey testified that some employees hadspoken against the Union and he therefore contacted Re-spondent's attorney,Bruce Bischof.There is no indica-tion that any employees spoke about a decertification pe-tition.The first indication in the record that that termwas mentioned was in the conversation that AttorneyBischof and Supervisor Hawkins had with employeeDennisMatthews.Matthews,who had expressed dis-pleasurewith the Union, was invited by Hawkins toattend a meeting.The meeting consisted of only Mat-thews,Hawkins, and Bischof.At that meeting Bischofexplained what had to be done if a person wanted to cir-culate a petition to decertify the Union.He also toldMatthews that the Hospital could not ask anyone to do itand that he was just there to give information.He gaveMatthews the telephone number of the National LaborRelations Board.It thus appears that the initial idea ofthe decertification petition came from Respondent. Therewas only a slightly veiled suggestion from Bischof thatMatthews be the one to circulate the petition.Matthewsdid not take up the bait.Sometime in June 1981, Supervisor McNamara spoketo employee Steve Ireland.He told Ireland that withoutthe Union there would be better communication with theHospital,that the Hospital would like to have the abilityto represent the employees again,and that in order forthe Hospital to even approach a union person,the em-ployees would have to petition the NLRB.Again, it wasa veiled suggestion from Respondent that an employeecirculate such a petition.Ireland did not act on the sug-gestion.Employee Bill Davies was not as retiring as Matthewsand Ireland.Toward the end of June 1981,Davies ap-proached his supervisor,Hummrich,and asked whatwould we have to do to have an election.Hummrichtold him that it would require a petition being signed bya number of employees and that the petition would haveto be submitted to the Board.A few days later Humm-rich answered questions that Davies asked concerningthe petition and Hummrich said that the names of em-ployees who signed the petition would be confidential.When Davies drew up a decertification petition, heshowed it to Hummrich and asked whether it was prop-erly worded.Hummrich replied that the wording lookedgood.Hummrich granted Davies'request to use theXerox machine to make copies.For about 2 weeks inJuly Davies circulated the petition among employees oncompany time and property with Respondent'sknowl-edge.He gave the decertification petition back to his su-pervisor and Respondent used it in connection with itsemployer petition in Case 19-RM-1721 as evidence thatithad a good-faith doubt of the Union's majority.Ministerial acts by an employer that help employees inprocessing a decertification petition do not necessarilyviolate the Act.Times-Herald,253NLRB 524 (1980).Even ministerial acts can be unlawful where they aredone in a context which is not free of coercive conduct.D & H Mfg.Co.,239 NLRB 393, 403 (1978). When anemployer instigates and promotes a decertification peti-tion or another union repudiation document,it interfereswith the rights of employees under Section 7 of the Actand therefore violates Section 8(a)(1) of the Act.Texaco,Inc.,264 NLRB 1133 (1982);Antonopoulos,Inc.,261NLRB 409 (1982);Nassau Glass Corp.,222 NLRB 792(1976);Royal Himmel Distilling Co.,203 NLRB 370, 375(1973). In the instant case Respondent instigated the de-certification petitions by originally suggesting it to em-ployees,a supervisor committed the Hospital to keep thenames on the petitions confidential,the supervisor readover the proposed decertification petition and indicatedhis approval,a supervisor permitted the use of the Hos-pital Xerox equipment to duplicate the decertification pe-titions, and Respondent permitted an employee to circu-late the decertification petitions on company time andproperty.While the petitions were being circulated, a su-pervisor unlawfully interrogated employees and prom-ised benefits to them if they rejected the Union. In oneconversation in which such a promise was made,the su-pervisor said that the decertification petitions were beingcirculated.Respondent had involved itself with the de-certificationpetitionswellbeyond any permissiblebounds. I find that Respondent instigated,assisted, and CENTRAL WASHINGTON HOSPITALencouraged the circulation of the decertification petitionsin violation of Section 8(a)(1) of the Act.2.The refusalto bargainUpon expiration of a collective-bargaining agreementor upon the expiration of a certification year, both ofwhich were present in the instant case, an employer maynot withdraw recognition and refuse to bargain with anincumbent union unless certain circumstances exist. t 3Those circumstances were recently reiterated inRobert-show Controls Co.,263 NLRB 958 (1982), in which theBoard held:[W]e agree with the Administrative Law Judge thatRespondent violated Section 8(a)(5) by refusing tobargain with the Union. We have consistently heldthat a union enjoys a presumption of continuing ma-jority status In order to rebut that presumption, anemployer must either show that the union in fact nolonger retains majority support, or that its refusal tobargain was based on a reasonably grounded doubtas to the union's majority status. As to a reasonablygrounded doubt, the doubt must be based on objec-tive considerations and must be raised in a contextfree of unfair labor practices.SierraDevelopmentCompany d/b/a Club Cal-Neva,231NLRB 22, 23(1977), enfd. 604 F.2d 606 (9th Cir. 1978).In the instant case there is no evidence in the recordto support a finding that the Union in fact no longer re-tained majority support. Nor has Respondent establishedthat it had a reasonably grounded doubt based on objec-tive considerations that the Union no longer retained ma-jority support.The only probative evidence in therecord with regard to that matter was that one employeeindicated to Personnel Director Key that he did notwant the Union and that a supervisor reported to Keythat two other named employees had expressed displeas-ure with the Union. As there were about 38 employeesin the bargainingunit,the expressions of those three em-ployees could not possibly have led to a good-faithdoubt on Respondent's part. The petitions signed bysomeof the employees were not offered or received inevidence and cannot be given any weight. Moreover,even if those petitions could be relied on by the Re-spondent. Respondent still could not raise a good-faithdoubt concerning union majority because such a doubtmust be raised in a context free of unfair labor prac-tices.14As is found above, Respondent's unlawful con-duct related directly to the obtaining of the employee pe-titions.When Respondent's involvement in those peti-tions is considered in the context of Supervisor Orach'spromise of benefits to employees if they rejected theUnion, it is reasonable to believe that the Respondent's13 IT Corp,263NLRB 1183 (1982),Pennco, Inc,250 NLRB 716(1980), supplementing 242 NLRB 467,Bartenders Assn of Pocatello,213NLRB 651 (1974)14As the Board held inGuerdon Industries,218 NLRB 658 at 659(1975)As to a reasonably based doubt, two prerequisites for sustaining thatdefense are that the asserted doubt must be based on objective con-siderations and such doubt must be raisedin a contextfree of unfairlabor practices [Footnotesomitted ]65own unlawful and coercive conduct contributed to theexecution of those petitions and that the petitions weretherefore not true and uncoerced expressions of the em-ployees' views." sSee alsoMark Twain Marine Industries,254 NLRB 1095,114 (1981);Nevada Lodge,227 NLRB 368, 377 (1976),enfd. 584 F.2d 293 (9th Cir. 1978).In sum I find that Respondent has not established thatthe Union in fact lost majority support or that Respond-ent had a good-faith doubt about the Union's majoritystatus.Moreover,I find that Respondent's claimed good-faith doubt was not raised in a context free of unfairlabor practices.Respondent argues that its good-faith doubt was estab-lished by its filing of a petition for an election in Case19-RM-1721whichwas supported by the petitionssigned by employees. That argument is unpersuasive. InTelautographCorp.,199NLRB 892 (1972), the Boardheld that a decertification petition (an RD petition whichis filed by employees) which is supported by an adequateshowing of interest raises a question concerning repre-sentation.UnderTelautograph,an employer and incum-bent union could continue to administer their contractand to process grievances but the employer could notcontinue to bargain collectively with that union. Howev-er, inDresser Industries,264NLRB 1088 (1982), theBoard specifically overruledTelautograph,stating:We hold that the mere filing of a decertification pe-titionwill no longer require or permit an employertowithdraw from bargaining or executing a con-tract with an incumbent union.Moreover, in the instant case the employer filed a repre-sentation petition (an RM petition). No "RD" petitionwas filed by the employees. InFlex Plastics,262 NLRB651 at 657 (1982), the Board adopted the administrativelaw judge's decision which held in part:Respondent cannot rely upon its own RM peti-tion as establishing a reasonably good-faith doubt ofthe Union's continued majority status. An RM peti-tion filed to question a previously certifiedunion'scontinued majority status must, itself, be supportedby objective considerations indicating such a loss. Itis therefore a "bootstrapping" argument for an em-ployer to assert that the mere filing of an RM peti-tionestablishes the necessary good-faith doubt.United States Gypsum Co.,157NLRB 652 (1966).See alsoSchmutz Foundry,[251NLRB 1494 (1980)],and cases cited therein at 1499.In addition, the employer's petition was dismissed by theActing Regional Director because of Respondent's un-lawful conduct.As found above Respondent's unfairlabor practices tainted the employee petitions in such a14As the Board held inGuerdon Industries,218 NLRB 658 at 659(1975)As to a reasonably based doubt, two prerequisites for sustaining thatdefense are that the asserted doubt must be basedon objective con-siderations and such doubt must be raised in a context free of unfairlabor practices [Footnotes omitted ] 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDway that Respondentcannot rely on them orsuccessful-ly claimthat ithad a good-faith doubt that the Unioncontinued to maintaina majoritystatus.In conclusionIfind thatRespondentviolated Section8(a)(5) and(1) of the Act on and after July 27, 1981, bywithdrawing recognitionfrom andrefusing to bargainwith the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent, as set forthin sectionIII, above,occurring in connectionwiththe operationsof Respondentdescribedin sectionI,above, have aclose,common, intimate,and substantial relationship totrade,traffic,and commerce among the several States,and tendto leadto labordisputesburdening and ob-structingthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by unlawfully withdrawing recogni-tion from the Union and by refusing to bargain with theUnion as the exclusive representative of its employees inthe aforesaid appropriate unit, I recommend that Re-spondent be ordered to recognize and, on request, to bar-gainin good faith with the Union as the exclusive repre-sentative of its employees in that unit.16CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Thefollowing bargainingunit ofRespondent's em-ployees constitutes a unit appropriatefor thepurposes ofcollective bargaining within the meaning of Section 9(b)of the Act:All technical employees classified as medical labora-tory technicians, respiratory therapy technicians,ECG technicians, pharmacy assistants, radiologytechnologists,darkroom technicians, radiology re-ceptionists, and operating room technicians,exclud-ing all office clerical employees, professional em-ployees,guards and supervisors as defined in theAct and all other employees.1e In its brief the Union requests that Respondent be ordered to paythe Union monetary damages in the amount of the dues wrongfully can-celed by Respondent and the costs incurred by the Union in litigating afrivolous defense That request is denied I believe that Respondent's de-fenseswere debatable rather than frivolousFarrens Tree Surgeons,264NLRB 668(1982);Heck's.Inc,215NLRB765 (1974)Concerning thedues, an employer does not violatethe Actby refusing to make dues pay-ment to a union after the expiration of a contractPeerlessRoofing Co,247 NLRB 500, 505 (1980),enfg.641 F 2d 734 (9th Cir 1981),and casescited therein4.At alltimes material, the Unionhas been the exclu-sive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By withdrawing recognition from the Union and byrefusing to bargainwith the Union,Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.6.By promising benefits if employees rejected theUnion,by interrogating employees concerning unionsympathies,and by instigating,assisting,and encouragingthe circulation of a decertification petition,Respondentviolated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed' 7ORDERThe Respondent, Central Washington Health ServicesAssociation d/b/a Central Washington Hospital, Wenat-chee,Washington,its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to recognize and bargain in good faithwith Northwest Economic Council, Local 900, UnitedFood and Commercial Workers International Union,AFL-CIO-CLC as the exclusive representative of itsemployees in the following bargaining unit:All technical employees classified as medical lab-oratory technicians, respiratory therapy technicians,ECG technicians, Pharmacy assistants, radiologytechnologists,darkroom techinicans, radiology re-ceptionists, and operating room technicians, exclud-ing all office clerical employees,professional em-ployees,guards and supervisors as defined in theAct and all other employees.(b) Promising benefits if employees reject the Union,interrogating employees concerning union sympathies, orinstigating,assisting,or encouraging the circulation of adecertification petition.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and on request bargain in good faithwith the Union as the exclusive representative of its em-ployees in the unit described above and, if an under-standing is reached, embody the understanding in asigned agreement.17 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations, the findings,conclusions, and recommendedOrder shall,as provided in Sec102 48 ofthe Rules,be adopted by theBoard and all objectionsto themshall be deemed waivedfor all pur-poses CENTRAL WASHINGTON HOSPITAL67(b) Post at its Wenatchee, Washington facility, copiesof the attached notice marked"Appendix."18 Copies ofthe notice,on forms provided by the Regional DirectorforRegion 19, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to recognize and bargain in goodfaithwithNorthwest Economic Council, Local 900,United Food and Commercial Workers InternationalUnion, AFL-CIO-CLC as the exclusive representativeof our employees in the following bargaining unit:All technical employees classified as medical labora-tory techinicans, respiratory therapy technicicns,ECG technicians,pharmacy assistants,radiologytechnologists,darkroom technicians,radiology re-ceptionists,and operating room technicians,exclud-ing all officeclericalemployees,professional em-ployees,guards and supervisors as defined in theAct and all other employees.WE WILL NOT promise benefits if you reject theUnion, or interrogate you concerning union sympathiesor instigate,assist, or encourage the circulation of a de-certification petition.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL recognize and, on request,bargain in goodfaithwith the Union as the exclusive representative ofour employees in that unit and, if an understanding isreached,embody the understanding in a signed agree-ment.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.CENTRAL WASHINGTON HEALTH SERVICESASSOCIATION D/B/A CENTRAL WASHING-TON HOSPITAL